THIS SECURITY, AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS SECURITY, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN, NEITHER THIS SECURITY NOR ANY OF SUCH SHARES MAY BE
SOLD, PLEDGED, TRANSFERRED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

STOCK OPTION CERTIFICATE

 

Right to Purchase [__________] Shares of Common Stock

Exercise Price:

$[____] per Share

Issue Date:

[__________]

 

Expiration Date:

[__________]

 

 

No. [____________]

 

THIS CERTIFIES THAT, for value received, [______________] (the “Holder”) is
entitled, upon the terms and subject to the conditions hereinafter set forth, at
any time on or after [__________] and at or prior to the close of business on
[___________________] (the “Expiration Date”), but not thereafter, to subscribe
for and purchase from Terra Energy & Resource Technologies, Inc., a Delaware
corporation (the “Company”), up to [__________] fully paid and nonassessable
shares of the Company’s Common Stock, par value $0.0001 per share (the “Common
Stock”) at the Exercise Price (as defined herein).

 

1.              GRANT OF STOCK OPTION. Holder has been granted the right,
privilege, and option to purchase up to [_________] shares of Common Stock (the
“Stock Options”) at the exercise price set forth in Section 4 below, in the
manner and subject to the conditions hereinafter provided. The time the Stock
Options shall be deemed granted, sometimes referred to herein as the “date of
grant,” shall be the date of execution of this Stock Option Certificate.

 

2.              STOCK OPTION PERIOD. Subject to the conditions of Section 3
below, the Stock Options shall be exercisable at any time during the period
commencing with the date of this Stock Option Certificate and expiring on the
Expiration Date, unless earlier terminated pursuant to the terms of Section 3,
or if said day is a day on which banking institutions are authorized by law to
close, then on the next succeeding day which shall not be such a day, by
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, together with all Federal and state taxes applicable
upon such exercise, if any.

 

3.              VESTING. The vesting schedule for the Stock Options is as
follows: 100% vest with the date of grant.

 

4.              AMOUNT OF PURCHASE PRICE. The purchase price per Share for each
share which the Holder is entitled to purchase under the Stock Options shall be
$[____] per share (the “Exercise Price”).

 

5.              METHOD OF EXERCISE. The Stock Options shall be exercisable by
the Holder by giving written notice to the Company of the election to purchase
and of the number of Shares the Holder elects to purchase, in substantially the
form attached hereto, such notice to be accompanied by such other executed
instruments or documents as may be required by the Board of Directors pursuant
to this Stock Option Certificate, and unless otherwise directed by the Board of
Directors, the Holder shall at the time of such exercise tender the purchase
price of the Shares he has elected to purchase. The Holder may purchase less
than the total number of Shares for which the Stock Option is exercisable,
provided that a partial exercise of a Stock Option may not be for less than One
Hundred (100) Shares. If the Holder shall not purchase all of the Shares which
he is entitled to purchase under the Stock Options, his right to purchase the
remaining unpurchased Shares shall continue until expiration of the Stock

 

1

 


--------------------------------------------------------------------------------



 

Options. The Stock Options shall be exercisable with respect of whole Shares
only, and fractional Share interests shall be disregarded.

 

6.              PAYMENT OF PURCHASE PRICE. At the time of the Holder’s notice of
exercise of the Stock Options, the Holder shall tender in cash or by certified
or bank cashier’s check payable to the Company, the purchase price for all
Shares then being purchased. If authorized by the Company’s Board of Director,
alternative means of payment may be permitted, to the extent such means are
permissible under federal securities laws.

 

7.              ISSUANCE OF STOCK CERTIFICATES. Upon receipt of the materials
delivered by the Holder indicating exercise of the Stock Options, the Company
shall, as promptly as practicable and in any event within five (5) business days
thereafter, execute and deliver, or cause to be executed and delivered, to the
Holder a certificate or certificates representing the aggregate number of Shares
specified in such notice or form together with cash in lieu of any fractional
share as hereinafter provided. The certificate or certificates so delivered
shall be in such denomination or denominations as may be specified in such
notice or form and shall be registered in the name of the Holder or such other
name as shall be designated (together with an address) in such notice or form.
Such certificate(s) shall be deemed to have been issued and the Holder or any
other person so designated to be named therein shall be deemed to have become a
holder of record of such Shares as of the exercise date. The Company shall pay
all expenses and other charges payable in connection with the preparation,
issuance and delivery of share certificates under this Section except that, in
the case such share certificates shall be registered in a name or names other
than the name of the Holder, funds sufficient to pay all share transfer taxes
which shall be payable upon issuance of such share certificate or certificates
shall be paid by the Holder at the time the notice of exercise hereinabove is
delivered to the Company.

 

8.              SHARES FULLY PAID. All Shares shall be, when issued, duly
authorized, validly issued and non-assessable.

 

9.              NO IMPAIRMENT. The Company will not, by amendment of its charter
or though reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of the Stock
Options, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of the Stock Options
against impairment. Notwitstanding the foregoing, in the event of a “change of
control”, the Stock Options shall vest immediately in their entirety.

 

For purpurposes hereof, a “change of control” shall be deemed to occur if and
when:

 

(i)             any person, including a “person” as such term is used in Section
14(d)(2) of the 1934 Act (a “Person”), is or becomes a beneficial owner (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing 25 percent (25%) or more of the combined
voting power of the Company’s then outstanding securities;

 

(ii)            any plan or proposal for the dissolution or liquidation of the
Company is adopted by the stockholders of the Company;

 

(iii)          individuals who, as of the effective date of this Stock Option
Certificate, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the effective date of this Stock
Option Certificate whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board;

 

(iv)

all or substantially all of the assets of the Company are sold, transferred or
distributed; or

 

 

2

 


--------------------------------------------------------------------------------



 

 

(v)            there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (a “Transaction”), in each case,
with respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than 50 percent
(50%) of the combined voting power of the Company or other corporation resulting
from such Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.

 

10.            RESERVATION OF SHARES. The Company hereby agrees that, during the
time period the Stock Options are exercisable, there shall be reserved for
issuance and/or delivery upon exercise of the Stock Options such number of
shares of its common stock as shall be required for issuance or delivery upon
exercise of the Stock Options.

 

11.            FRACTIONAL SHARES. With respect to any fraction of a Share called
for upon any exercise hereof, the Holder agrees to waive the Holder’s right to
such fractional Shares. As such, no fractional Shares or scrip representing
fractional Shares shall be issued upon the exercise of the Stock Options.

 

12.            ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. As used herein, the
term “Adjustment Event” means an event pursuant to which the outstanding shares
of the Company are increased, decreased or changed into, or exchanged for a
different number or kind of shares or securities, without receipt of
consideration by the Company, through reorganization, merger, recapitalization,
reclassification, stock split, reverse stock split, stock dividend, stock
consolidation or otherwise. Upon the occurrence of an Adjustment Event, (i)
appropriate and proportionate adjustments shall be made to the number and kind
and exercise price for the shares subject to the Stock Options, and (ii)
appropriate amendments to this Stock Option Certificate shall be executed by the
Company and the Holder if the Board of Directors in good faith determines that
such an amendment is necessary or desirable to reflect such adjustments. If
determined by the Board of Directors to be appropriate, in the event of an
Adjustment Event which involves the substitution of securities of a corporation
other than the Company, the Board of Directors shall make arrangements for the
assumptions by such other corporation of the Stock Options. Notwithstanding the
foregoing, any such adjustment to the Stock Options shall be made without change
in the total exercise price applicable to the unexercised portion of the Stock
Options, but with an appropriate adjustment to the number of shares, kind of
shares and exercise price for each share subject to the Stock Options. The good
faith determination by the Board of Directors as to what adjustments, amendments
or arrangements shall be made pursuant to this Section, and the extent thereof,
shall be final and conclusive, provided that the Stock Options herein are
adjusted in a manner that is no less favorable than the manner of adjustment
used as to any other Stock Options issued by the Company to its employees,
directors, consultants or in any transaction. No fractional Shares shall be
issued on account of any such adjustment or arrangement.

 

13.            RIGHTS OF THE HOLDER. The Holder shall not be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to the Holder. No Shares shall be purchased upon the exercise of any Stock
Options unless and until, in the opinion of the Company’s counsel, any then
applicable requirements of any laws, or governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the Company
may be listed shall have been fully complied with.

 

14.            NONTRANSFERABILITY OF STOCK OPTIONS. The Stock Options, prior to
vesting, shall not be transferable, either voluntarily or by operation of law,
otherwise than by will or the laws of descent and distribution, and shall be
exercisable during the Holder’s lifetime only by the Holder. The Stock Options,
prior to vesting, may not be assigned, transferred (except as provided above),
pledged, or hypothecated in any way, and shall not be subject to execution,
attachment, or similar process. Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the Stock Options contrary to the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Stock Options, shall be null and void and without effect.

 

15.            SECURITIES LAWS COMPLIANCE. The Company will diligently endeavor
to comply with all applicable securities laws before any stock is issued
pursuant to the Stock Options. Without limiting the generality of the foregoing,
the Company may require from the Holder such investment representation or such
Stock Option Certificate, if any, as counsel for the Company may consider
necessary in order to comply with the Securities Act of 1933 as then in effect,
and may require that the Holder agree that any sale of the Shares will be made
only in such

 

3

 


--------------------------------------------------------------------------------



 

manner as is permitted by the Board of Directors. The Holder shall take any
action reasonably requested by the Company in connection with registration or
qualification of the Shares under federal or state securities laws.

 

16.            SECURITIES SUBJECT TO LEGEND. If deemed necessary by the
Company’s counsel, all certificates issued to represent the Stock Options and/or
the Shares purchased upon exercise of the Stock Options shall bear such
appropriate legend conditions as counsel for the Company shall require in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE TRANSFERRED ONLY
(A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, OR (B) IN
ACCORDANCE WITH THE ACT AND SUBJECT TO RECEIPT OF AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE ISSUER THAT THE PROPOSED TRANSACTION IS EXEMPT FROM
REGISTRATION UNDER THE ACT.”

 

17.            LOCK-UP RESTRICTIONS. By accepting this Stock Option, the Holder
agrees to any lockup, subject to a financing being active and ongoing, of the
Shares which the Board of Directors of the Company requests when requested by an
investment banker or underwriter providing financing to the Company.

 

18.

MISCELLANEOUS.

 

(a)           Binding Effect. This Stock Option Certificate shall bind and inure
to the benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.

 

(b)           Further Acts. Each party agrees to perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Stock Option Certificate.

 

(c)           Transferability. Subject to the restrictions on transfer set forth
on the first page hereof and Section 14, this Stock Option may be transferred or
assigned by the Holder.

 

(d)           Amendment. This Stock Option Certificate may be amended at any
time by the written Stock Option Certificate of the Company and the Holder.

 

(e)           Syntax. Throughout this Stock Option Certificate, whenever the
context so requires, the singular shall include the plural, and the masculine
gender shall include the feminine and neuter genders. The headings and captions
of the various Sections hereof are for convenience only and they shall not
limit, expand or otherwise affect the construction or interpretation of this
Stock Option Certificate.

 

(f)            Governing Law. The Stock Option Certificate shall be governed by
the laws of the State of New York (other than its choice-of-law rules).

 

(g)           Choice of Forum. (i) Any party who wishes to bring against the
other party in a civil action or proceeding arising out of or relating to this
Stock Option Certificate may bring such action or proceeding only in a state or
federal court in New York County in the State of New York. (ii) For this
purpose, each party consents to personal jurisdiction in such state or federal
court and waives any right to dismiss or transfer such action or proceeding
because of the inconvenience of the forum. (iii) Nothing in this section shall
prevent enforcement in another forum of any judgment obtained in a court
identified in subclause (i) of this subsection (g).

 

(h)           Severability. In the event that any provision of this Stock Option
Certificate shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Stock Option
Certificate.

 

(i)            Entire Agreement. This Stock Option Certificate constitutes the
entire agreement between the parties hereto pertaining to the subject matter
hereof. This Stock Option Certificate supersedes all prior and contemporaneous
agreements and understandings of the parties, and there are no warranties,
representations or

 

4

 


--------------------------------------------------------------------------------



 

other agreements between the parties in connection with the subject matter
hereof except as set forth or referred to herein. No supplement, modification or
waiver or termination of this Stock Option Certificate shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any of the
provisions of this Stock Option Certificate shall constitute a waiver of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.

 

(j)            Attorneys’ Fees. In the event that any party to this Stock Option
Certificate institutes any action or proceeding, including, but not limited to,
litigation or arbitration, to preserve, to protect or to enforce any right or
benefit created by or granted under this Stock Option Certificate, the
prevailing party in each respective such action or proceeding shall be entitled,
in addition to any and all other relief granted by a court or other tribunal
body, as may be appropriate, to an award in such action or proceeding of that
sum of money which represents the attorneys’ fees reasonably incurred by the
prevailing party therein in filing or otherwise instituting and in prosecuting
or otherwise pursuing or defending such action or proceeding, and, additionally,
the attorneys’ fees reasonably incurred by such prevailing party in negotiating
any and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.

 

(k)           Notices. All notices and demands between the parties hereto shall
be in writing and shall be served either by certified mail, overnight courier
(such as FedEx) or facsimile, and such notices or demands shall be deemed given
and made on the third business day after the deposit thereof in the United
States mail, postage prepaid, if sent by certified mail, on the next business
day if sent by overnight courier, or on the same day if sent by facsimile before
the close of business, or the next day if sent by facsimile after the close of
business, addressed to the party to whom such notice or demand is to be given or
made. All notices and demands to the Holder or the Company may be given to them
at the following addresses:

 

If to the Holder:

 

                 

 

If to Company:

Attn.: Board of Directors

 

 

Terra Energy & Resource Technologies, Inc.

 

99 Park Avenue, 16th Floor

 

 

New York, NY 10016

 

 

Fax: 917-591-5988

 

 

[signature page follows]

 



 

5

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Stock Option Certificate to be
duly executed.

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

By:

Name: [__________]

Title: [___________]

 

 



 

6

 


--------------------------------------------------------------------------------



 

NOTICE OF EXERCISE

 

 

To:

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

The undersigned hereby elects to purchase ________ shares of Common Stock (the
“Common Stock”), at an exercise price of $[_____] per share, of TERRA ENERGY &
RESOURCE TECHNOLOGIES, INC. pursuant to the terms of the attached Stock Option
Certificate, and tenders herewith payment of the exercise price in full, in the
amount of $_____________.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

(Name)

 

 

_______________________________

(Address)

 

_______________________________

 

 

 

Dated:

 

 

______________________________

Signature

 

 

 



 

7

 


--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

[To be completed and signed only upon transfer of Stock Option]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Stock
Option Certificate to purchase ____________ shares of Common Stock of Terra
Energy & Resource Technologies, Inc. to which the within Stock Option relates
and appoints ____________________________________________ attorney to transfer
said right on the books of Terra Energy & Resource Technologies, Inc. with full
power of substitution in the premises.

 

 

Dated:

 

 

Holder’s Signature:

_____________________________

 

Holder’s Address:

_____________________________

 

_____________________________

 

 

 

8

 

 

 